Title: From John Adams to John Trumbull, 10 September 1800
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy Septr. 10. 1800

I thank you for your favour of the 4th. Porcupines Gazette and Fenno’s Gazette, from the moment of the Mission to France, aided, countenanced and encouraged by Soidisant fœderalists in Boston New York and Phyladelphia, have done more to Shuffle the Cards into the hands of the Jacobin Leaders than all the Acts of Administration and all the Policy of opposition from the Commencement of the Government.
After the House of Representatives had unequivocally and unanimously applauded that measure as they did in their address in answer to the Speech at the opening of the last session of Congress, it is Arrogance, Presumption and Inconsistency without a parrallel, in any to say as they continue to do in the Newspapers that the Federalists, disapprove it. The Jacobins infer from this disapprobation, designs in such fœderalists, which they are not prepared to avow. These fœderalists may yet have their fill of fighting. They may see our Envoys without Peace, but if they do what has been lost? certainly nothing, unless it be the Influence of some of the fœderalists, by their own imprudent and disorganizing opposition and Clamour. Much time has been gained. If the election of a fœderal President is lost by it, they who performed the Exploit with be the greatest Loosers. They must take the Consequences. They will attempt to throw the blame of it on me: but they will not Succeed. They have recorded their own Intemperance and Indiscretion in Characters too legible and too public. For myself, Age, Infirmities, family Misfortunes have conspired, with the Unreasonable Conduct of Jacobins and insolent Fœderalists, to make me too indifferent to whatever can happen.
I am as ever your affectionate / Friend

John Adams